DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species A, Sub-Species I in the reply filed on 04/29/2022 is acknowledged.
Claims 3-4, 6-7, and 14-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species/sub-species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/29/2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 8 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2010/0187777 to Hao in view of United States Patent Application No. 2008/0124200 to Lee et al.
In regards to Claim 1, Hao teaches a lift apparatus 116 Fig. 1, 2, 11, 12 for moving an object (semiconductor wafer 120) up and down in a substrate processing apparatus 100, the lift apparatus comprising: a body 106 configured to support the object  while a lift hole 546, included in the body, is overlapped by the object in a vertical direction (as shown in Fig. 1), a lift pin 118/524 configured to move the object up and down by moving up and down in the lift hole (as shown in Fig. 1, 2), a bellows 506, 508, 510, 516, 526, 530, 536, 536 provided under the body (as it is provided against a fastening plate 548 underneath 106) and including an upper flange (506, 536, 534), the combination being a housing neck/flange) combined with a lower portion of the body as it is mounted against 540 (mounting hole 540); a lower flange 510, 530 spaced apart from the upper flange in the vertical direction (as they are on opposite ends of the overall housing 508); and a flexible pipe (true bellow 516) interposed between the upper flange and the lower flange (as it within the housing underneath 536 and above 530) and surrounding at least a part of the lift pin 524; a connector 526 combined with a lower portion of the lift pin 524 in the flexible pipe and configured to interfere with the downward movement of the lift pin (as 526 abuts against the lip portion of 530/lower flange in Fig. 5 and 526 connects to the bellows/flexible pipe of 516) and to allow at least one from amount of sliding and tilting of the lift pin (as there are gaps that lead to tilting of the lift pin [0018], the lift pin sliding), an actuator (lifting arm not shown, [0009, 0014] configured to move the lift pin up and down [0001-0024]). 
Hao does not expressly teach a load sensor provided under the connector and configured to measure vertical load generated in accordance with movement of the lift pin and to generate load information and a controller connected to the load sensor and configured to determine at least one of a magnitude of load applied to the object and a contact initiation point between the object and the lift pin based on the load information.
Lee teaches a lift apparatus B of Fig. 9-14 comprising a body 153, a lift ping 154A, a lift hole 153H, with bellows 159 where the lift pin 154A is in the bellows 159 and the bottom of the lift pin within the bellows has a displacement sensing means/load sensor 161A which is thus provided under the connector (bottom of the bellows, or in the case of Fig. 12A and Fig. 9, the connector being the recess in the lift pin 154A for the sensor of 161A), and is configured to measure vertical load generated in accordance with movement of the lift pin to generate load information (as per the methodology of Fig. 14 where there is a displacement of the lift pins detected [0061-0066]) and a controller 164 which is connected to the load sensor (see line in Fig. 9, [0062-0063, 0090]) and configured to determine at least one of a magnitude of load applied to the object and a contact initiation point between the object and the lift pin based on the load information as it determines the displacement of the lifting pins and thus the presence of a substrate and the load applied or the contact initiation point of the object on the lift pin [0061-0075, 0029-0090]. Lee expressly teaches that this system detects the presence of a substrate before another substrate is introduced into the chamber, which can damage one or both of the substrate is not performed [0032-0033].
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Hao by adding a load sensor provided under the connector and configured to measure vertical load generated in accordance with movement of the lift pin and to generate load information and a controller connected to the load sensor and configured to determine at least one of a magnitude of load applied to the object and a contact initiation point between the object and the lift pin based on the load information, as per the teachings of Lee. One would be motivated to do so to detect the presence of a substrate before another substrate is introduced into the chamber, which can damage one or both of the substrate is not performed. See MPEP 2143, Motivation A.
The resulting apparatus fulfills the limitations of the claim. 
	In regards to Claim 2, Hao in view of Lee teaches the load sensor is in the flexible pipe, as per the teachings of Lee Fig. 9 above.
In regards to Claim 8, Hao in view of Lee teaches the object is a substrate and the controller is configured to analyze the magnitude of load applied to the substrate and control up and down movement of the lift pin based or the load information, as per the rejection of Claim 1 above, and as per Fig. 8 and Fig. 14 of Lee.
In regards to Claim 16, Hao teaches a lift apparatus 116 Fig. 1, 2, 11, 12  for moving an object (semiconductor wafer 120) up and down in a substrate processing apparatus 100, the lift apparatus comprising a body 106 configured to support the object 120 while overlapped by the object in a vertical direction (as shown in Fig. 1, 2), a lift pin 118/524 configured to move up and down in a lift hole 546 and to move the object up and down, a bellows 506, 508, 510, 516, 526, 530, 536, 536 provided under the body, a connector 526 combined with a lower portion of the lift pin in the bellows and configured to interfere with downward movement of the lift pin (as 526 abuts against the lip portion of 530/lower flange in Fig. 5 and 526 connects to the bellows/flexible pipe of 516), and an actuator configured to move the lift pin up and down (lifting arm not shown, [0009, 0014] configured to move the lift pin up and down [0001-0024]).
Hao does not expressly teach a load sensor provided under the connector and configured to measure vertical load generated with movement of the lift pin and to generate load information.
Lee teaches a lift apparatus B of Fig. 9-14 comprising a body 153, a lift ping 154A, a lift hole 153H, with bellows 159 where the lift pin 154A is in the bellows 159 and the bottom of the lift pin within the bellows has a displacement sensing means/load sensor 161A which is thus provided under the connector (bottom of the bellows, or in the case of Fig. 12A and Fig. 9, the connector being the recess in the lift pin 154A for the sensor of 161A), and is configured to measure vertical load generated in accordance with movement of the lift pin to generate load information (as per the methodology of Fig. 14 where there is a displacement of the lift pins detected [0061-0066]) and a controller 164 which is connected to the load sensor (see line in Fig. 9, [0062-0063, 0090]) and configured to determine at least one of a magnitude of load applied to the object and a contact initiation point between the object and the lift pin based on the load information as it determines the displacement of the lifting pins and thus the presence of a substrate and the load applied or the contact initiation point of the object on the lift pin [0061-0075, 0029-0090]. Lee expressly teaches that this system detects the presence of a substrate before another substrate is introduced into the chamber, which can damage one or both of the substrate is not performed [0032-0033].
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Hao by adding a load sensor provided under the connector and configured to measure vertical load generated in accordance with movement of the lift pin and to generate load information and a controller connected to the load sensor and configured to determine at least one of a magnitude of load applied to the object and a contact initiation point between the object and the lift pin based on the load information, as per the teachings of Lee. One would be motivated to do so to detect the presence of a substrate before another substrate is introduced into the chamber, which can damage one or both of the substrate is not performed. See MPEP 2143, Motivation A.
The resulting apparatus fulfills the limitations of the claim. 
In regards to Claim 17, Hao in view of Lee teach a controller connected to the load sensor and configured to determine at least one of a magnitude of load applied to the object and a contact initiation point between the object and the lift pin based on the load information, as it detects if the substrate is presented or broken (different loads), and wherein the connector allows at least one from among sliding and tilting of the lift pin, as the connector of Hao has gaps for sliding and tilting, as per the rejection of Claims 1 and 17 above.
In regards to Claim 18, Hao in view of Lee teaches the object is a substrate and the controller is configured to analyze the magnitude of load applied to the substrate and control up and down movement of the lift pin based or the load information, as per the rejection of Claim 1 above, and as per Fig. 8 and Fig. 14 of Lee.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2010/0187777 to Hao in view of United States Patent Application No. 2008/0124200 to Lee et al, and in further view of United States Patent Application No. 2018/0166259 to Ueda.
The teachings of Hao in view of Lee are relied upon as set forth in the above 103 rejection.
In regards to Claims 9 and 19, Hao in view of Lee do not expressly teach the object is a movable ring, and the controller is configured to determine the contact initiation point between the movable ring and the lift pin and control the actuator so that the lift pin is at the contact initiation point based on the load information.  
It is noted that the lifting pins of Hao in view of Lee detect a displacement of the lifting pins, which can be applied to any lifting pin structure, not just that of a lifting pin structure for substrates.
Ueda teaches that lift pins 172 Fig. 1 can be used for a substrate W or for a ring 124 that is movable via lift pins 182 [0025-0034].
It has been held that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  See MPEP 2144.06 II. As it is known to provide a lift pins to a focus ring that is movable, as taught by Ueda such that lift pins are the mechanism for moving said focus ring, it would be obvious to one of ordinary skill in the art before the effective filing date to have modified the apparatus of Hao in view of Lee to apply the lifting pin structures therein to a focus ring. One would be motivated to do so for the predictable result of being able to determine the presence of a focus ring over or on the lifting pins of Ueda. See MPEP 2143, Exemplary Rationale A. The resulting apparatus would have the object is a movable ring, and the controller is configured to determine the contact initiation point between the movable ring and the lift pin and control the actuator so that the lift pin is at the contact initiation point based on the load information, as the combined teachings of Hao in view of Lee would result in applying the displacement sensor and bellows to the ring lifting pins of Ueda. 
Furthermore, it is noted that the teachings of Ueda expressly teach that the lift pins can be used to lift a substrate or a focus ring, it is noted that the teachings of Hao in view of Lee can be applied to the focus ring, or the substrate, or both, as the lifting pins are present for both areas of the support. 
The resulting apparatus fulfills the limitations of the claim. 

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2018/0166259 to Ueda in view of United States Patent Application No. 2010/0187777 to Hao and United States Patent Application No. 2008/0124200 to Lee et al.
In regards to Claim 10, Hao teaches a substrate processing apparatus 100 Fig. 1 comprising a process chamber 102 configured to regulate a process space (interior of 102) for processing a substrate W; a processing gas supply 142 connected to the process chamber 102 and configured to supply a processing gas for processing the substrate in the process space [0037-0040]; a plasma generator 130, 150 configured to form plasma in the process space [0043], an electrostatic chuck 120 provided in the process space and configured to support the substrate [0029]; at least one lift (implicit in the raising and lowering of pins 172, 182) configured to move on of the substrate W and a movable ring 124 surrounding the electrostatic chuck up and down, wherein each of the least one lift comprises 
a body (114, 115) in which a lift hole 116a overlapped by one of the substrate W and the movable ring 124 in a vertical direction is formed a lift pin configured to move in the lift hole in the vertical direction and to move one of the substrate and the movable ring in the vertical direction is formed (as shown in Fig. 1-3), 
a lift pin 172, 182 configured to move in the lift hole in the vertical direction and to move one of the substrate and the movable ring in the vertical direction (as shown in Fig. 1-9) [0025-0066].
Ueda does not expressly teach a bellows combined with a lower portion of the body, a connector combined with a lower portion of the lift pin in the bellows and configured to interfere with downward movement of the lift pin and to allow at least one from among rotation, sliding ,and tilting of the lift pin, a load sensor provided under the connector and configured to measure vertical load generated in accordance with movement of the lift pin and to generate load information and an actuator configured to move the lift pin up and down.
Hao teaches a lift apparatus 116 Fig. 1, 2, 11, 12 for moving an object (semiconductor wafer 120) up and down in a substrate processing apparatus 100, the lift apparatus comprising: a body 106 configured to support the object  while a lift hole 546, included in the body, is overlapped by the object in a vertical direction (as shown in Fig. 1), a lift pin 118/524 configured to move the object up and down by moving up and down in the lift hole (as shown in Fig. 1, 2), a bellows 506, 508, 510, 516, 526, 530, 536, 536 provided under the body (as it is provided against a fastening plate 548 underneath 106) and including an upper flange (506, 536, 534), the combination being a housing neck/flange) combined with a lower portion of the body as it is mounted against 540 (mounting hole 540); a lower flange 510, 530 spaced apart from the upper flange in the vertical direction (as they are on opposite ends of the overall housing 508); and a flexible pipe (true bellow 516) interposed between the upper flange and the lower flange (as it within the housing underneath 536 and above 530) and surrounding at least a part of the lift pin 524; a connector 526 combined with a lower portion of the lift pin 524 in the flexible pipe and configured to interfere with the downward movement of the lift pin (as 526 abuts against the lip portion of 530/lower flange in Fig. 5 and 526 connects to the bellows/flexible pipe of 516) and to allow at least one from amount of sliding and tilting of the lift pin (as there are gaps that lead to tilting of the lift pin [0018], the lift pin sliding), an actuator (lifting arm not shown, [0009, 0014] configured to move the lift pin up and down [0001-0024]). 
It has been held that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  See MPEP 2144.06 II. Thus, It would be obvious to one of ordinary skill in the art, to have modified the lift pins of Ueda with the lift pins of Hao. See MPEP 2143, Motivation A.
Ueda in view of Hao does not expressly teach a load sensor provided under the connector and configured to measure vertical load generated in accordance with movement of the lift pin and to generate load information and a controller connected to the load sensor and configured to determine at least one of a magnitude of load applied to the object and a contact initiation point between the object and the lift pin based on the load information.
Lee teaches a lift apparatus B of Fig. 9-14 comprising a body 153, a lift ping 154A, a lift hole 153H, with bellows 159 where the lift pin 154A is in the bellows 159 and the bottom of the lift pin within the bellows has a displacement sensing means/load sensor 161A which is thus provided under the connector (bottom of the bellows, or in the case of Fig. 12A and Fig. 9, the connector being the recess in the lift pin 154A for the sensor of 161A), and is configured to measure vertical load generated in accordance with movement of the lift pin to generate load information (as per the methodology of Fig. 14 where there is a displacement of the lift pins detected [0061-0066]) and a controller 164 which is connected to the load sensor (see line in Fig. 9, [0062-0063, 0090]) and configured to determine at least one of a magnitude of load applied to the object and a contact initiation point between the object and the lift pin based on the load information as it determines the displacement of the lifting pins and thus the presence of a substrate and the load applied or the contact initiation point of the object on the lift pin [0061-0075, 0029-0090]. Lee further teaches a pin lifting mechanism 155, 158, 157, 156, i.e., a lift for moving said lift pins [0057-0059]. Lee expressly teaches that this system detects the presence of a substrate before another substrate is introduced into the chamber, which can damage one or both of the substrate is not performed [0032-0033].
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Ueda in view of Hao by adding a load sensor provided under the connector and configured to measure vertical load generated in accordance with movement of the lift pin and to generate load information and a controller connected to the load sensor and configured to determine at least one of a magnitude of load applied to the object and a contact initiation point between the object and the lift pin based on the load information, as per the teachings of Lee. One would be motivated to do so to detect the presence of a substrate before another substrate is introduced into the chamber, which can damage one or both of the substrate is not performed. See MPEP 2143, Motivation A.
Furthermore, Lee expressly teaches a lift that is structural defined vs. implicit in the functionality of the lift pins, i.e., generic. 
The resulting apparatus fulfills the limitations of the claim. 
 In regards to Claim 11, Ueda in view of Hao and Lee teaches the object is a substrate and the controller is configured to analyze the magnitude of load applied to the substrate and control up and down movement of the lift pin based or the load information, as per the rejection of Claim 10 above, and as per Fig. 8 and Fig. 14 of Lee.
In regards to Claim 12, Ueda in view of Hao and Lee teaches that the lift pins of 172 and the lift pins of 182 can be separately raised and lowered (as shown in Fig. 1, where 182 is not raised by 172 is raised), such that there is a first lift and a second lift, as they need two different mechanisms for lifting the two sets of lift pins, such that the controller is configured separately control the lift pin of the first lift and the lift pin of the second lift based on first load (or presence of substrate/ring) and second load (or presence of substrate/ring) respectively measured by the load sensor of the first lift and load sensor of the second lift, as per the teachings of Lee’s sensor, and in in the rejection of Claim 10 above.

Claims 5 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2010/0187777 to Hao in view of United States Patent Application No. 2008/0124200 to Lee et al, and in further view of United States Patent Application No. 2002/0011204 to Gujer et al.
The teachings of Hao in view of Lee are relied upon as set forth in the above 103 rejection.
	In regards to Claim 5 and 20, Hao in view of Lee do not expressly teach the connector comprises a lower support in which a mounting hole is formed, a rotating body positioned in the mounting hole and comprising a curved contact configured to contact an internal bottom surface of the lower support at one point and a joint that extends upward from the curved contact and in which a combining hole for fitting the lift pin is formed; and an upper support that covers the rotating body on the lower support,  the upper support including a through hole in which a lift pin is positioned, wherein an internal side surface of the lower support and an external side surface of the rotating body are spaced apart from each other.
 	Gujer teaches a lift pin with a connector 408, 418, 420, 422, 424, 426 Fig. 4, 5A which comprises a lower support 408 in which a mounting hole is formed (by inner surfaces of 510a), a rotating body 422 positioned in the mounting hole (rotating based on the gaps between 510a and 422 and the circumferences presented therein and thus capable of rotation) and comprising a curved contact (outer circumference of 422) configured to contact an internal bottom surface of the lower support at one point (as 506a snaps over 422 [0042]) and a joint 509 that extends upward from the curved contact (top of 422 and 506a) and in which a combining hole (inside of 510b) for fitting the lift pin is formed (as 404 fits inside of 420); and an upper support 502b that covers the rotating body on the lower support (as it is above 422), the upper support 502b including a through hole (hole between prongs of 502b which cuts into the hole of 510b) in which a lift pin 404 is positioned, wherein an internal side surface of the lower support and an external side surface of the rotating body are spaced apart from each other (as shown by the gap of 422 to 510a) [0022-0047]. 
Gujer teaches that having this kind of connector allows for greater open tolerance of the lift pin component and less binding of the lift pins [0046].
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Hao in view of Lee, by substituting the connector of Hao in view of Lee with the connector of Gujer. One would be motivated to do so for the predictable result of creating a lift pin with greater open tolerance and less binding of the lift pins. See MPEP 2143, Motivation B.
The resulting apparatus fulfills the limitations of the claim. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2018/0166259 to Ueda in view of United States Patent Application No. 2010/0187777 to Hao and United States Patent Application No. 2008/0124200 to Lee et al, as applied to Claim 10 above, and in further view of United States Patent Application No. 2002/0011204 to Gujer et al.
The teachings of Ueda in view of Hao and Lee are relied upon as set forth in the above 103 rejection.
	In regards to Claim 13, Ueda in view of Hao and Lee do not expressly teach the connector comprises a lower support in which a mounting hole is formed, a rotating body positioned in the mounting hole and comprising a curved contact configured to contact an internal bottom surface of the lower support at one point and a joint that extends upward from the curved contact and in which a combining hole for fitting the lift pin is formed; and an upper support that covers the rotating body on the lower support,  the upper support including a through hole in which a lift pin is positioned, wherein an internal side surface of the lower support and an external side surface of the rotating body are spaced apart from each other.
 	Gujer teaches a lift pin with a connector 408, 418, 420, 422, 424, 426 Fig. 4, 5A which comprises a lower support 408 in which a mounting hole is formed (by inner surfaces of 510a), a rotating body 422 positioned in the mounting hole (rotating based on the gaps between 510a and 422 and the circumferences presented therein and thus capable of rotation) and comprising a curved contact (outer circumference of 422) configured to contact an internal bottom surface of the lower support at one point (as 506a snaps over 422 [0042]) and a joint 509 that extends upward from the curved contact (top of 422 and 506a) and in which a combining hole (inside of 510b) for fitting the lift pin is formed (as 404 fits inside of 420); and an upper support 502b that covers the rotating body on the lower support (as it is above 422), the upper support 502b including a through hole (hole between prongs of 502b which cuts into the hole of 510b) in which a lift pin 404 is positioned, wherein an internal side surface of the lower support and an external side surface of the rotating body are spaced apart from each other (as shown by the gap of 422 to 510a) [0022-0047]. 
Gujer teaches that having this kind of connector allows for greater open tolerance of the lift pin component and less binding of the lift pins [0046].
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Ueda in view of Hao and Lee, by substituting the connector of Ueda in view of Hao and Lee with the connector of Gujer. One would be motivated to do so for the predictable result of creating a lift pin with greater open tolerance and less binding of the lift pins. See MPEP 2143, Motivation B.
The resulting apparatus fulfills the limitations of the claim. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY Z NUCKOLS whose telephone number is (571)270-7377. The examiner can normally be reached M-F 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TIFFANY Z NUCKOLS/Examiner, Art Unit 1716                                                                                                                                                                                                      /Jeffrie R Lund/Primary Examiner, Art Unit 1716